Name: COMMISSION REGULATION (EC) No 8/97 of 7 January 1997 concerning the issue of import licences for certain preserved mushrooms
 Type: Regulation
 Subject Matter: cooperation policy;  trade;  tariff policy;  foodstuff
 Date Published: nan

 8 . 1 . 97 ( EN Official Journal of the European Communities No L 4/3 COMMISSION REGULATION (EC) No 8/97 of 7 January 1997 concerning the issue of import licences for certain preserved mushrooms THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2125/95 of 6 September 1995 opening and providing for the administration of Community tariff quotas for preserved mushrooms of the genus Agaricus spp . ('), as amended by Regulation (EC) No 2723/95 (2), and in parti ­ cular Article 6 (4) thereof, Whereas Article 6 (4) of Regulation (EC) No 2125/95 lays down that where the quantities applied for exceed the quantity available, the Commission must set a flat-rate percentage reduction and suspend the issue of licences in respect of subsequent applications; Whereas the quantities applied for on 1 and 2 January 1997 for products originating in China exceeded the quantity available; whereas, as a result, the extent to which licences may be issued must be determined and the issue of licences for all subsequent applications should be suspended until 31 December 1997; Whereas the quantities applied for on 1 and 2 January 1997 Regulation (EC) No 2125/95 for products origina ­ ting in countries other than China, Bulgaria, Poland and Romania exceeded the quantity available; whereas, as a result, the extent to which licences may be issued must be determined and the issue of licences for all subsequent applications should be suspended until 31 December 1997, ting in China on 1 and 2 January 1997 and submitted to the Commission on 3 January 1997 shall be issued, bearing the wording laid down in Article 11 ( 1 ) of that Regulation , for 98,38 % of the quantity applied for. 2 . Import licences applied for pursuant to Article 4 ( 1 ) (b) of Regulation (EC) No 2125/95 for products origin ­ ating in China on 1 and 2 January 1997 and submitted to the Commission on 3 January 1997 shall be issued, bearing the wording laid down in Article 11 ( 1 ) of that Regulation, for 1,000 % of the quantity applied for. Article 2 The issue of import licences applied for pursuant to Regulation (EC) No 2125/95 for China shall be suspended for applications submitted from 3 January until 31 December 1997. Article 3 Import licences applied for pursuant to Regulation (EC) No 2125/95 for products originating in countries other than China, Bulgaria, Poland and Romania on 1 and 2 January 1997 and submitted to the Commission on 3 January 1997 shall be issued, bearing the wording laid down in Article 11 ( 1 ) of that Regulation , for 53,65 % of the quantity applied for. Article 4 The issue of import licences applied for pursuant to Regulation (EC) No 2125/95 for countries other than China, Bulgaria, Poland and Romania shall be suspended for applications submitted from 3 January until 31 December 1997. Article 5 This Regulation shall enter into force on 8 January 1997 . HAS ADOPTED THIS REGULATION: Article 1 1 . Import licences applied for pursuant to Article 4 ( 1 ) (a) of Regulation (EC) No 2125/95 for products origina ­ This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 January 1997. For the Commission Franz FISCHLER Member of the Commission ( ») OJ No L 212, 7. 9 . 1995, p. 16 . 2 OJ No L 283, 25. 11 . 1995, p. 12 .